Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to arguments received on 04/08/2021.
Claims 1, 10 & 19 being independent, have also been amended.
Claims 4-7 & 13-16 have been cancelled.
Claims 1-3, 8-12, and 17-20 are currently pending and have been examined.

Response to Arguments
Applicant's arguments filed 04/08/2021 have been fully considered but they are not persuasive. 
With respect to applicant’s arguments under 35 USC 101, the examiner respectfully disagrees. Applicant argues that the claims specify a specialized operation. Instead, the claims are similar to those seen in Alice, where a method is applied on a general purpose computer. When taking out the computer elements from the claims, the claims merely recite an abstract idea without significantly more. Using a third party verification server and a user interface to operate the computer system in a customized way, at best, can be considered as improvement to a business solution or abstract idea. However, an improved abstract idea is still abstract. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. The additional elements of the instant process, when taken alone, each execute in a manner conventionally expected of these elements. The additional elements, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. Hence these additional elements do not add anything significantly more than an abstract idea nor do they contain substantial specificity in how the computer system has been customized to operate. For these reasons and those stated in the rejections below, rejection of claims 1-3, 8-12, and 17-20, under 35 U.S.C. 101, is maintained by the Examiner.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 8-12, and 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of confirming accuracy of information of a customer of a financial institution (i.e. determining risk) without significantly more (Step 1). 
Claim 1 recites:
determine a customer email address associated with the existing account of the existing customer to be 
confirmed from the plurality of accounts of the financial institution; 
generate an email to the customer email address seeking confirmation of data regarding the existing account of the existing customer to be confirmed; 
determine a risk score representing a confidence level;
Thus, under the broadest reasonable interpretation, the claim recites confirming accuracy of financial information in an account of a customer of a financial institution (i.e. determining risk). Therefore, the claim is a “Method of Organizing Human Activity” relating to a “Fundamental Economic Practice”.
This judicial exception is not integrated into a practical application because the combination of additional element(s) of “a third-party ID verification server”, “user interface”, “a server”, and “a processor” for confirming data, present data, and storing data are recited as a high level of generality i.e., as a generic processor performing a generic computer function of processing data, which are merely invoked as a tools to perform an existing process. These additional elements in the claim as a whole merely describe how to generally “apply” the judicial exception in a computer environment. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing process. Furthermore, confirming accuracy of financial information in an account of a customer of a financial institution, having stored thereon data regarding a plurality of accounts of a financial institution to be confirmed; present a user interface, receive one or more confirmation responses, and store the confirmation responses received amount to insignificant extra-solution activity. Simply 
The same analysis applies here in 2B, i.e. mere instruction to “apply” an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The claim is ineligible.
Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. Here, the recitation of stored thereon data regarding a plurality of accounts of a financial institution to be confirmed; present a user interface, receive one or more confirmation responses, and store the confirmation responses received is/are mere well‐understood, routine, and conventional functions. The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity:
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)); 
ii. Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the 
iii. Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); 
iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; 
v. Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); and 
vi. A Web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015).
The instant application relates to (i) Receiving or transmitting data over a network, (iii) Electronic recordkeeping and (iv) Storing and retrieving information in memory.
The dependent claims 2-3, 8-9, 11-12 & 17-20 further narrow the abstract idea and do not provide any additional elements individually or in combination that amount to significantly more than the abstract idea. 

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY P KANAAN whose telephone number is (571)272-2481.  The examiner can normally be reached on Monday- Friday 10:00am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 5712703602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.P.K./Examiner, Art Unit 3695                                                                                                                                                                                        
/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        5/24/2021